Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, Memorandum: *1033On the question as to whether or not the defendant was guilty of any negligence, this is a close case. For that reason we think it was prejudicial error for defendant’s counsel to bring to the attention of the jury, by improper questions, the fact that plaintiff offered to settle the case for $100. Ah concur, except Taylor and Harris, JJ., who dissent and vote for affirmance on the ground that the verdict is so clearly in accord with the weight of evidence that the alleged prejudicial conduct of defendant’s counsel could not be said to have influenced the jury. (The judgment is for defendant in a negligence action. The order denies plaintiff’s motion for a new trial.) Present —■ Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.